 In the Matter of THE CUDAHY PACKING COMPANYandUNITED PACK-ING HOUSEWORKERS, LOCAL INDUSTRIAL UNION No. 194Cases Nos. C-650 and R-208AMENDMENT TO SUPPLEMENTAL DIRECTION OFELECTIONMarch 7, 1940On November 4, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceedings.'On November 16, 1939, the Boardissued an Order and Amendment to Direction of Election.2 OnFebruary 10, 1940, the Board issued a Supplemental Direction ofElection 3 directing that an election by secret ballot be conducted asearly as possible but not later than thirty (30) days from the date ofthe Supplemental Direction of Election, under the direction and su-pervision of the Regional Director for the Seventeenth Region(Kansas City, Missouri), among all production and maintenance em-ployees of The Cudahy Packing Company at its Kansas City, Kansas,plant, employed during the pay-roll period next preceding the dateof the Supplemental Direction of Election, including employees whodid not work during such pay-roll period because they were ill oron vacation, and employees who were then or have since been tem-porarily laid off, but excluding foremen, assistant foremen, straw-bosses, foreladies, and also excluding those employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by United Packing House Workers of America,Local Union No. 10, of the Packinghouse Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, or-byAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 574, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.Thereafter the Board was advised by the Regional Director thatthe pay roll and other employment records were necessary for theconduct of the election, that the Regional Director had so informed117 N L. R B. 302217 N L. R B. 3508 20 N L. R. B. 32421 N. L. R B, No. 25.216 THE CUDAHY PACKING COMPANY217the Company and had requested the Company to furnish such records,and that the Company had declined to comply with such request.The Board having been informed in the premises, subpenas were dulyissued for the production of said records.Thereafter the Board wasadvised by the Regional Director that the Company refuses to obeythe subpenas.Under these circumstances, it will be necessary toapply to a District Court of the United States for,an order requiringthe Company to produce said records, and inasmuch as action onsuch application may not be had within the' time limit set for theelection in the Supplemental Direction of Election, the .Board herebyamends its Supplemental Direction of Election; by striking therefromthe words "as early as possible but not later than, thirty (30) :daysfrom the date of this Supplemental Direction of Election" and sub'stituting therefor the words "as soon after the date-of this Supple;mental Direction as may be practicable."In the Supplemental Direction of Election the words "for the pur,poses of collective bargaining" were inadvertently ;omitted.TheBoard hereby further amends its Supplemental Direction of Electionby inserting the words "for the purposes of collective bargaining,"after the words "affiliated with the American Federation of Labor"and before the words "or by neither" so that the Supplemental Di-rection of Election reads ". . . to determine whether they desire tobe represented by United Packing House Workers of America, LocalUnion No. 10, of the Packing House Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, or by Amal-gamated Meat Cutters and Butcher Workmen of North America,Local 574, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither."